DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13, but for the recitation of the additional elements of, recite an abstract idea.
The additional elements are:
1) at least one processor (claim 1+)
2) a self service POS terminal (claim 5)
3) a reader (claim 7)
4) a display comprising a touch panel to receive user input (claims 10-13)
Specifically claims 1-13 describe a method of conducting a transaction, which is a method of organizing human activity. A cashier could process a customer's transaction based on the items they want to buy and the coupons they show. A manager credential could be checked and then the manager could provide validation of discounts.



Thus claims 1-13 are considered to be directed to non-statutory subject matter. Claims 14-17 mirror claims 1-4 and are considered non-statutory for the same reasons.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030001007 A1) in view of Catoe (US 20130254044 A1).
Regarding claim 1, Lee discloses:
1. A purchase support apparatus comprising (fig. 1 and fig. 2): at least one processor configured to (paragraph 66 processor 5):

	output a different notification according to presence or absence of the registration of the information indicating the acquisition (fig. 11 s5).

Lee fails to disclose the different notification being in response to the payment instruction being detected.

However Catoe discloses coupon processing following a customer being done scanning and wanting to pay (paragraph 32). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lee by processing coupons after the user is done scanning. The motivation for the combination is a reduced error checkout process (paragraph 7).

Regarding claim 5, Lee discloses wherein the apparatus includes a self-service point of sale terminal (abstract “Self-checkout system”).

Regarding claim 6, Lee discloses wherein the privilege code is attached to a coupon or a discount ticket (paragraph 27 UPC scanner).

claim 7, Lee discloses further comprising a reader configured to read a bar code to identify a store commodity (paragraph 27, page 6 claim 9 UPC scanner is bar code scanner).

Regarding claim 8, Lee discloses wherein the reader is configured to read the privilege code (paragraph 27, paragraph 68 UPC scanner is bar code scanner).

Regarding claim 10, Lee discloses further comprising a display configured to display information from the at least one processor (fig. 2 element 11).

Regarding claim 11, Lee discloses wherein the display includes a touch panel (paragraph 73 touch).

Regarding claim 12, Lee discloses wherein the touch panel is configured to receive input of an operator (paragraph 73 touching buttons).

Regarding claim 13, Lee discloses wherein the at least one processor is configured to execute settlement processing according to selection of an input to the touch panel by an operator (paragraph 73 settlement via credit, debit, cash or other).

Claim 14 is rejected for the same reason as claim 1.

Claims 2-4, 9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Catoe as applied to claim 1/14 above, and further in view of JP2008310754A (translation) to Nobuyoshi.
Regarding claims 2-4, Lee as modified fails to disclose and Nobuyoshi translation discloses:
2. The apparatus according to claim 1, wherein the at least one processor is configured to, in response to the information indicating an acquisition being registered (paragraph 18 gift certificate step 107, and see paragraph 22 “coupon ticket”), output a notification indicating a call for a store clerk ([0020] On the other hand, in step S107, the CPU 22 "Please wait for a while. A clerk will come. Is displayed on the touch panel 121,).
3. The apparatus according to claim 2, the at least one processor further configured to acquire a store clerk code after the notification indicating the call for the store clerk is output (paragraph 21The clerk who confirms the notification holds the dedicated barcode including the person in charge number over the barcode scanner 10 at the self-checkout cash register.), wherein the at least one processor is configured to output, in response to the store clerk code being acquired by the at least one processor, a notification concerning acquisition of a privilege code (paragraph 22 total settlement cost including discounts is displayed which can be considered a notification).
4. The apparatus according to claim 3, wherein the at least one processor is configured to detect an input of confirmation about the notification concerning the acquisition of the privilege code (paragraph 22 clerk inputs ticket type), the at least one processor is configured to acquire privilege information based on the privilege code acquired after the at least one processor detects the input of the confirmation (paragraph 22 ticket Subsequently, the CPU 22 proceeds with the settlement process based on the input amount of the gift certificate and the total amount of the registered products. ).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lee as modified by using a procedure for the clerk to validate discounts. The motivation for the combination is improved transaction processing (paragraph 4).

Regarding claim 9, Lee as modified fails to disclose and Nobuyoshi translation discloses:
9. The apparatus according to claim 1, wherein the at least one processor is configured to acquire store clerk information correlating with a read store clerk code (paragraph 21The clerk who confirms the notification holds the dedicated barcode including the person in charge number over the barcode scanner 10 at the self-checkout cash register).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Lee as modified by using a procedure for the clerk to validate discounts. The motivation for the combination is improved transaction processing (paragraph 4).

Claims 15-17 are rejected for the same reasons as claims 2-4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (US 20200279252 A1) is a commonly owned application with coupon processing that follows a user initiating settlement. Sogawa (US 20200027112 A1) discloses a POS terminal that combines coupon and settlement processing. Beghtol discloses a POS terminal that tracks exception handling based on employee ID numbers (relevant to claim 9). Raju (US 20170345046 A1) discloses a POS terminal that rejects coupons based on criteria (paragraph 21). Rector (US 20140214514 A1) discloses a network-based system for validating coupons. Cunningham (US 8533045 B1) discloses a coupon clearinghouse for validating coupons. Prorock (US 20050171841 A1) discloses a self-checkout system with coupon validation. Paul (US 20040140361 A1) discloses coupon validation integrated with a club card system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687